                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                          No. 5:21-CR-80-D-1




UNITED STATES OF AMERICA                         )
        v.                                       )        ORDER TO SEAL SENTENCING
                                                 )        MEMORANDUM, MOTION FOR
                                                 )        DOWNWARD DEPARTURE OR
                                                 )        VARIANCE
                                                 )         (UNDER SEAL)
JASMINE SHYANN FREDERICK,                        )
                                                 )


For good cause shown, the Defendant's Motion to Seal Sentencing Memorandum, Motion for Downward

Departure or Variance is allowed and the Clerk is directed to seal this order, and Motion to Seal the

Sentencing Memorandum, Motion for Downward Departure or Variance except that the clerk is

authorized to provide copies of the Court' ruling on said motion to counsel for the Defendant and

Government.



SO ORDERED, this the _jJ_ day of June, 2021




                                                          United States District Judge




         Case 5:21-cr-00080-D Document 22 Filed 06/17/21 Page 1 of 1
